          Case 1:21-cv-04053-LTS Document 5 Filed 06/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROLAND GRAHAM,

                                   Plaintiff,
                                                               21-CV-4053 (LTS)
                       -against-
                                                               CIVIL JUDGMENT
 ALINA MORAN, et al.,

                                   Defendants.

       Pursuant to the order issued June 17, 2021, dismissing the complaint,

       IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice to the pending action under case number 21-CV-3973 (LTS). The Court certifies,

pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from the Court’s judgment would not be

taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    June 17, 2021
           New York, New York

                                                     /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                       Chief United States District Judge
